FILED
                    UNITED STATES COURT OF APPEALS                            JUL 02 2014

                                                                       MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




HARDEV SINGH,                                    No. 10-70860

              Petitioner,                        Agency No. A077-424-794

  v.
                                                 ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


Before: SCHROEDER and CALLAHAN, Circuit Judges, and PRATT, Senior
District Judge.*

       The government’s unopposed motion to amend decision is GRANTED. The

last sentence of the disposition will be amended to add “and the case is

REMANDED to the Board of Immigration Appeals.”




       *
             The Honorable Robert W. Pratt, Senior United States District Judge
for the Southern District of Iowa, sitting by designation.